Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	Yan failed to be aware of the disadvantage of a composite current collector in terms of electrical conductivity, nor did Yan disclose and teach how to solve the problem of insufficient electrical conductivity in battery applications.
B)	Nakura failed to be aware of the disadvantage of a composite current collector in terms of electrical conductivity, nor did Nakura disclose and teach how to solve the problem of insufficient electrical conductivity in battery applications.
C)	According to the disclosure of Kashiwazaki, those skilled in the art cannot successfully anticipate that a copper foil with a specific thickness taken in combination with a specific current composite current collector can solve the technical problem that composite current collectors have poor electrical conductivity.

In response to Applicant’s arguments, please consider the following comments:	A)	The combination of Yan, Nakura and Kashiwazaki is relied upon to explicitly teach or otherwise render obvious each of the structural limitations of the present claims.  It is not necessary for these references to address the same problem which Applicant is seeking to solve, nor can these references be considered deficient for their failure to address features which are not recited in the present claims.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
B)	As stated above, Yan, Nakura and Kashiwazaki are relied upon to explicitly teach or otherwise render obvious each of the structural limitations of the present claims.  It is not necessary for these references to address the same problem which Applicant is seeking to solve, nor can these references be considered deficient for their failure to address features which are not recited in the present claims.
C)	Again, Applicant appears to be disputing Kashiwazaki not for its failure to teach a particular claimed feature, but because Kashiwazaki does not recognize Applicant’s motivation for reciting them.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727